IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


VANDERREN ROBINSON,

              Appellant,

 v.                                                 Case No. 5D16-1427

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed December 29, 2017

Appeal from the Circuit Court
for Volusia County,
Frank Marriott, Judge.

James S. Purdy, Public Defender, and Ali L.
Hansen, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney         General,
Tallahassee,   and   Samuel       Perrone,
Assistant Attorney General,       Daytona
Beach, for Appellee.


PER CURIAM.

      Vanderren Robinson was convicted, after a jury trial, of two counts of armed

robbery. On appeal, he challenges the imposition of a mandatory minimum sentence on

each count.    The State properly concedes that the trial court erred in imposing a

mandatory minimum sentence on Count II because the information did not sufficiently
allege that Robinson possessed a firearm during the commission of the offense. See §

775.087(2), Fla. Stat. (2015); Young v. State, 86 So. 3d 541, 543 (Fla. 2d DCA 2012)

(“[I]n order for a court to enhance a defendant’s sentence based on section 775.087(2),

the grounds for enhancement must be clearly charged in the information.” (citing Adams

v. State, 916 So. 2d 36, 37 (Fla. 2d DCA 2005))). We otherwise affirm.

      On remand, the trial court shall strike the mandatory minimum sentence imposed

on Count II. Robinson does not need to be present for resentencing.

      AFFIRMED, in part; REVERSED, in part; and REMANDED.


SAWAYA, EVANDER and WALLIS, JJ., concur.




                                          2